DETAILED ACTION
Allowable Subject Matter
Claims 1-11 allowed.

The following was found to be the closest pertinent prior art:
Perrizo US 2008/0040302 teaches Perrizo [0002] teaches a computer-assisted data analysis, i.e. an information processing machine.  Perrizo teaches in paragraph [0025] a Genetic Algorithm (GA) heuristic search is employed. Each iteration of the genetic algorithm requires the evaluation of the proposed classification algorithm with a suggested set of adaptive parameters.  Each algorithm may be interpreted as a different classification program.  Perrizo paragraph [0036] teaches  in FIG. 3B, a first scalar operation is performed between subject vector V.sub.s and representative vector V.sub.O that takes into account angle 308; and a second scalar operation is performed between subject vector V.sub.s and representative vector V.sub.+ that takes into account the angle 310.  Determining these vectors would include acquiring a distance.  Perrizo [0038] teaches Data items 102' of class + are represented by representative point 302; and data items 104' of class O are represented by representative point 304. In one embodiment, representative points 302 or 304 are each based on a statistical combination of the points of data items 102' and 104', respectively.  Perrizo [0048] inter alia, teaches a solution fitness.  Figure 8 illustrates the fitness is used by the genetic algorithm 810.  Perrizo paragraph [0025] teaches each iteration of the genetic algorithm requires the evaluation of the proposed classification algorithm with a suggested set of adaptive parameters.  This is equivalent to replacing a classification based on the fitness.
Lessman et al. “Genetic Algorithms for Support Vector Machine Model Selection” (2006), discloses a method for of using genetic algorithms to determine classifiers.  Specifically through the use of selecting parameters for support vector machines (SVM) which are used for determining a maximal margin between data points (e.g. hyperplane with maximal margin).  This is equivalent to acquiring a distance.  Lessman discloses the use of two fitness function for optimizing the SVMs.
The following is an examiner’s statement of reasons for allowance: As can be seen from the prior art cited the general framework of the information processing apparatus is known to perform function using a genetic algorithm to optimize parameters for SVMs.  These apparatuses are known to use a fitness to optimize the distance between data points (learning data in the training phase) so as to determine a boundary (hyperplane) between two or more classes.  However, the specifics of the fitness function have not been taught either alone or in combination in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422